DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9, 13-16 and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kyoung et al. (US 2020/0058905, hereinafter “Kyoung”, cited on IDS).
Regarding claim 1, Kyoung teaches in Figs. 1-2 and 13 (shown below) and related text a light-emitting device comprising: 
(10, Figs. 1, 13 and ¶[0053]) having a phase modulation surface; 
a first electrode (10a, Figs. 1, 13 and ¶[0056]) on the metal reflective layer (Fig. 1); 
an organic emission layer (50, Fig. 1 and ¶[0050]) provided on the first electrode and which emits white light (¶[0069]); and 
a second electrode (18, Figs. 1, 13 and ¶[0050]) on the organic emission layer, wherein the phase modulation surface comprises a plurality of protrusions (Figs. 1-2 and ¶¶[0057]-[0061]) and a plurality of recesses (Figs. 1-2 and ¶¶[0057]-[0061]).

    PNG
    media_image1.png
    717
    425
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    412
    586
    media_image2.png
    Greyscale



Regarding claim 2 (1), Kyoung teaches wherein the metal reflective layer and the second electrode define a micro-cavity of a predetermined resonance wavelength (L, Fig. 1 and ¶[0064]).
Regarding claim 3 (1), Kyoung teaches wherein a light of a first wavelength resonates by the plurality of protrusions, and a light of a second wavelength is absorbed by the plurality of recesses (i.e. since the structure disclosed by Kyoung is the same as that claimed a light of at least one wavelength would resonate with the plurality of protrusions and a light of a second wavelength would be absorbed by the plurality of recesses, ¶¶[0058]-[0066] and [0069]).
Regarding claim 7 (1), Kyoung teaches wherein the phase modulation surface has a meta structure in which the plurality of protrusions and the plurality of recesses are provided at regular intervals (Figs. 3A, 3B and 3C).
Regarding claim 8 (7), Kyoung teaches wherein each of the plurality of protrusions and the plurality of recesses has a cylindrical shape or a polyprism shape (Figs. 3A, 3B, 3C and ¶¶[0062]-[0063]).
Regarding claim 9 (7), Kyoung teaches wherein each of the plurality of protrusions and the plurality of recesses has a dimension less than a wavelength of incident light (e.g. Figs. 4-5 and ¶¶[0065]-[0068]).
Regarding claim 12 (9), Kyoung teaches wherein each of the plurality of protrusions and the plurality of recesses has a depth of about 20 nm to about 100 nm (¶[0069]).
Regarding claim 13 (1), Kyoung teaches wherein the metal reflective layer comprises at least one metal material of silver (Ag), aluminum (Al) and gold (Au) (¶[0053]).
Regarding claim 14 (1), Kyoung further teaches a dielectric layer (12, Figs. 1-2 and ¶[0055]) provided between the metal reflective layer and the first electrode to cover the phase modulation surface of the metal reflective layer (Figs. 1-2).
Regarding claim 15 (1), Kyoung further comprising a passivation layer (e.g. 30B, Fig. 13 and ¶[0086]) on the second electrode (Fig. 13).
Regarding claim 16, Kyoung teaches in Fig. 13 (shown above) and related text a display apparatus (220, Fig. 13 and ¶[0086]) comprising a plurality of pixels which emits light of different colors (B, G, R, Fig. 13 and ¶[0086]), wherein at least one of the plurality of pixels comprises: 
a metal reflective layer (10, Fig. 13 and ¶[0050]) having a phase modulation surface (11, Fig. 13 and ¶[0086]); 
a first electrode (10a, Fig. 13 and ¶[0056]) on the metal reflective layer; 
an organic emission layer (13-17, Fig. 13 and ¶[0051]) provided on the first electrode and which emits white light (¶[0084]); and RE2019080231USO SI-60115-US 
(18, Fig. 13 and ¶[0050]) on the organic emission layer, wherein the phase modulation surface comprises a plurality of protrusions and a plurality of recesses (Fig. 13).  
Regarding claim 18 (16), Young teaches wherein each the plurality of protrusions and the plurality of recesses has a dimension less than a wavelength of incident light (¶[0060]), and the phase modulation surface has a meta structure in which the plurality of protrusions and the plurality of recesses are provided at regular intervals (e.g. Figs. 3B and 3C).  
Regarding claim 19 (16), Kyoung teaches wherein a dielectric layer (12, Fig. 13 and ¶[0055]) is provided between the metal reflective layer and the first electrode to cover the phase modulation surface of the metal reflective layer (Fig. 13).  
Regarding claim 20 (16), Kyoung teaches wherein a passivation layer (30B, 30G, 30R, Fig. 13 and ¶[0086]) is provided on the second electrode (Fig. 13).  
Regarding claim 21 (16), Kyoung teaches wherein the plurality of pixels comprises a blue pixel, a green pixel, and a red pixel, wherein the red pixel comprises the plurality of protrusions and the plurality of recesses (Fig. 13).  
Regarding claim 22 (16), Kyoung teaches wherein the plurality of pixels comprises a blue pixel, a green pixel, and a red pixel, wherein each of the red pixel and the green pixel comprises the plurality of protrusions and the plurality of recesses (Fig. 13).
Regarding claim 23, Kyoung teaches in Fig. 13 (shown above) and related text a light-emitting device (220, Fig. 13 and ¶[0086]) comprising: 
a metal reflective layer (10, Fig. 13 and ¶[0055]); 
(18, Fig. 13 and ¶[0050]) spaced apart from the metal reflective layer; 
a first electrode (10a, Fig. 13 and ¶[0056]) between the metal reflective layer and the second electrode;RE2019080231USO SI-60115-USYPL2441US-27and 
an emission layer (13-17, Fig. 13 and ¶[0051]) which emits a visible light and located between the first electrode and the second electrode, wherein the visible light comprises a light of a first wavelength and a light of a second wavelength (¶¶[0051] [0072] and [0084]), 
wherein the metal reflective layer comprises a surface (i.e. top surface 11t and a bottom surface 11b of pattern 11a, Fig. 2) facing the first electrode, a plurality of protrusions protruding from the surface (i.e. bottom surface 11b, Fig. 13), and a plurality of recesses defined in the surface (i.e. top surface 11t, Fig. 13).  
Regarding claim 24 (23), Young teaches wherein the light of the first wavelength resonates by the plurality of protrusions, and the light of the second wavelength is absorbed by the plurality of recesses (i.e. since the structure disclosed by Kyoung is the same as that claimed the light of the first wavelength would resonate with the plurality of protrusions and the light of the second wavelength would be absorbed by the plurality of recesses, ¶¶[0058]-[0066] and [0069]).  
Regarding claim 25 (23), Kyoung teaches wherein an area occupied by each of the plurality of protrusions is equal to an area occupied by each of the plurality of recesses in a plan view (e.g. Fig. 3A).  
Regarding claim 26 (23), Kyoung teaches wherein an area of the surface is greater than an area occupied by the plurality of protrusions in a plan view (i.e. since the area of the surface includes both the top and the bottom surfaces of the pattern 11a, the area of the surface would be greater than the area occupied by the plurality of protrusions corresponding to the area of the top surfaces).  
Regarding claim 27 (23), Kyoung teaches wherein an area of the surface is greater than an area occupied by the plurality of recesses in a plan view (i.e. since the area of the surface includes both the top and the bottom surfaces of the pattern 11a, the area of the surface would be greater than the area occupied by the plurality of recesses corresponding to the area of the bottom surfaces).  
Regarding claim 28 (23), Kyoung teaches wherein the visible light comprises white light (Fig. 13 and ¶[0084]).  
Regarding claim 29 (23), Kyoung teaches wherein the emission layer comprises an organic emission layer (Fig. 13 and ¶[0084]).  
Regarding claim 32 (23), Kyoung teaches wherein each of the plurality of protrusions and the plurality of recesses has a dimension less than a wavelength of the visible light (Fig. 13 and ¶[0060]).  
Regarding claim 34 (23), Kyoung further teaches a dielectric layer (12, Fig. 13 and ¶[0055]) provided to cover the surface, the plurality of protrusions, and the plurality of recesses (Fig. 13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6, 11, 17 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyoung as applied to claims 3, 16 and 23 above.
Regarding claim 4 (3), teaching of Kyoung was discussed above in the rejection of claim 3 and includes a discussion of a relationship between various dimensions (e.g. depths and widths) of the protrusions and recesses and a wavelength of light emitted from the light emitting devices (Fig. 6 and ¶[0069]).  While Kyoung does not explicitly teach that the first wavelength is greater than the second wavelength adjusting depths and widths of the protrusions so that the light of the first wavelength resonates with the plurality of protrusions and the light of a second wavelength is absorbed by the plurality of recesses such that the first wavelength is greater than the second wavelength would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than adjusting depths and widths of protrusions and recesses in order to emit a light of a desired wavelength from the light-emitting devices.  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to adjust depths and widths of the protrusions so that the light of the first wavelength 
Regarding claims 5 (4) and 6 (5), teaching of Kyoung was discussed above in the rejection of claim 4 and includes a discussion of a relationship between various dimensions (e.g. depths and widths) of the protrusions and recesses and a wavelength of light emitted from the light emitting devices (Fig. 6 and ¶[0069]).  While Kyoung does not explicitly teach that the the light of the first wavelength comprises red light or green light as recited in claim 5 and the light of the second wavelength comprises blue light as recited in claim 6, adjusting depths and widths of the protrusions so that the light of the first wavelength comprises red light or green light and the light of a second wavelength comprises a blue light would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than adjusting depths and widths of protrusions and recesses in order to emit a light of a desired wavelength from the light-emitting devices.  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to adjust depths and widths of the protrusions so that the light of the first wavelength resonates with the plurality of protrusions and the light of a second wavelength is absorbed by the plurality of recesses such that the first wavelength comprises red light or green light and second wavelength comprises blue light in order to emit a light of a desired wavelength from the light-emitting devices.
Regarding claim 11 (9), teaching of Kyoung was discussed above in the rejection of claim 9 and includes a discussion of a relationship between various dimensions (e.g. depths and widths) of the protrusions and recesses and a wavelength of light emitted from the light emitting devices (Fig. 6 and ¶[0069]).  While Kyoung does not explicitly teach that that a difference between a diameter of each of the plurality of protrusions and a diameter of each of the plurality of recesses is about 100 nm or less changing dimensions of the diameter of each of the plurality of protrusions and recesses so that the claimed relationship is satisfied would be within capabilities of one of ordinary skill in the art in order to enable emission a light at a desired wavelength from the light-emitting devices.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to adjust diameters of each of the plurality of protrusions and each of the plurality of recesses so that a difference between the two diameters is within the claimed range  in order to enable emission a light at a desired wavelength from the light-emitting devices.
Regarding claim 17 (16), teaching of Kyoung was discussed above in the rejection of claim 16 and includes a discussion of a relationship between various dimensions (e.g. depths and widths) of the protrusions and recesses and wavelengths of light emitted from the light emitting devices (Fig. 6 and ¶[0069]).  While Kyoung does not explicitly teach that a light of  a first wavelength resonates by the plurality of protrusions, and a light of a second wavelength smaller than the first wavelength is absorbed by the plurality of recess, adjusting depths and widths of protrusions and recesses so that the light of the first wavelength resonates with the plurality of 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to adjust depths and widths of protrusions and recesses so that the light of the first wavelength resonates with the plurality of protrusions and the light of the second wavelength is absorbed by the plurality of recesses such that the second wavelength is smaller than the second wavelength in order to emit a light of a desired wavelength from the light-emitting devices.
Regarding claim(s) 30 (23) and 31 (23), teaching of Kyoung was discussed above in the rejection of claim 23 and includes a discussion of a relationship between various dimensions (e.g. depths and widths) of the protrusions and recesses and a wavelength of light emitted from the light emitting devices (Fig. 6 and ¶[0069]).  While Kyoung does not explicitly teach that the light of the first wavelength comprises red light, as recited in claim 30, or green light, as recited in claim 31, and the light of the second wavelength comprises blue light, adjusting depths and widths of protrusions and recesses based on the teaching of Kyoung so that the light of the first wavelength comprises red light or green light and the light of a second wavelength comprises blue light would have been within capabilities of one of ordinary skill in the art as it would 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to adjust depths and widths of the protrusions and recesses so that the light of the first wavelength resonates with the plurality of protrusions and the light of a second wavelength is absorbed by the plurality of recesses such that the first wavelength comprises red light or green light and second wavelength comprises blue light in order to emit a light of a desired wavelength from the light-emitting devices.

Claim(s) 10 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyoung as applied to claims 9 and 23 above and further in view of Joo et al. (US 2020/0243800, hereinafter “Joo `800”, cited on IDS).
Regarding claim 10 (9), teaching of Kyoung was discussed above in the rejection of claim 9 and includes wherein the width of the interval between patterns (i.e. protrusions) is 250 nm (¶[0067]).  While, Kyoung does not explicitly teach that the disclosed width corresponds to a diameter of each of the plurality of recesses, forming recesses with the diameter having the width disclosed by Kyoung would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than modifying the shape of the recess, where it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Alternatively, Joo `800 in a (Fig. 5 and ¶[0084]) in order to form phase modulation surface with desired characteristics. 
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to modify the shape of the recesses in a metal reflection layer disclosed by Kyoung to have a cylindrical shape with a diameter of about 250 nm in order to form phase modulation surface with desired characteristics.
Regarding claim 33 (23), teaching of Kyoung was discussed above in the rejection of claim 9 and includes wherein the width of the interval between patterns (i.e. protrusions) is 250 nm (¶[0067]).  While, Kyoung does not explicitly teach that the disclosed width corresponds to a diameter of each of the plurality of recesses, forming recesses with the diameter having the width disclosed by Kyoung would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than modifying the shape of the recess, where it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Alternatively, Joo `800 in a similar field of endeavor teaches that a plurality of recesses in a metal reflection layer may have various shapes including a cylindrical shape with a desired diameter (Fig. 5 and ¶[0084]) in order to form phase modulation surface with desired characteristics. 
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention .

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. (US 2019/0198817, hereinafter “Joo `817”, cited on the IDS) in view of Joo et al. (US 2020/0243800, hereinafter “Joo `800”, cited on the IDS).
Regarding claim 23, Joo `817 teaches in Figs. 2A-2C and 11 (Fig. 11 shown below) and related text a light-emitting devices (210, Fig. 11 and ¶[0074]) comprising: 
a metal reflective layer (10, Fig. 11 and ¶[0041]); 
a second electrode (18, Fig. 11 and ¶[0041]) spaced apart from the metal reflective layer (Fig. 11);
a first electrode (12, Fig. 11 and ¶[0041]) between the metal reflective layer and the second electrode (Fig. 11); on the metal reflective layer; and
an emission layer (20, Fig. 11 and ¶[0041]) which emits a visible light (¶¶[0004], [0059] and [0066]) andRE2019080231USOSI-60115-US located between the first electrode and the second electrode, wherein the visible light comprises a light of a first wavelength and a light of a second wavelength (¶¶[0004], [0059] and [0066]).
YPL2441US-26wherein the metal reflective layer comprises a surface facing the first electrode (Figs. 2C and Fig. 11), a plurality of protrusions protruding from the surface and a plurality of recesses (Fig. 11).  


    PNG
    media_image3.png
    455
    703
    media_image3.png
    Greyscale


While Joo `817, under a different interpretation from that used above, does not explicitly teach that the plurality of recesses are defined in the surface of the metal reflective layer, Joo `800 teaches that recesses (112”, Fig. 5) can be formed in the surface of the metal reflective layer (110”, Fig. 5) in addition to recesses formed in between the protrusions (Fig. 2) that protrude from the surface of the metal reflective layer (110, Fig. 2) in order to enable emission of a light with a desired wavelength from the light-emitting device (¶[0084]).  
Thus, since the prior art teaches all of the claimed element using such elements would lead to predictable results, and as such it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include the plurality of recesses defined in the surface of the metal reflective layer as disclosed by Joo `800 in the light-emitting device disclosed by Joo `817 in order to enable emission of a light with a desired wavelength from the light-emitting device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/           Examiner, Art Unit 2829